DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites “normal conversion” in lines 2 and 7, wherein the term “normal” which is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “normal” a conversion is being quantified and/or being classified as “normal conversion”.
Regarding claim 1, it recites “operates normally” in last line, wherein the term “normally” which is a relative term which renders the claim indefinite. The term “normally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “normally” it operates is being quantified and/or being classified as “operates normally”.
Regarding claims 2-16, they are also rejected because they depend on all claim limitations of claim 1.
Regarding claim 17, it recites “normal conversion” in lines 5, 10 and 14, wherein the term “normal” which is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “normal” a conversion is being quantified and/or being classified as “normal conversion”.
Regarding claim 17, it recites “operates normally” in last line, wherein the term “normally” which is a relative term which renders the claim indefinite. The term “normally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “normally” it operates is being quantified and/or being classified as “operates normally”.
Regarding claims 18-19, they are also rejected because they depend on all claim limitations of claim 17.
Regarding claim 20, it recites “normal conversion” in line 10, wherein the term “normal” which is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “normal” a conversion is being quantified and/or being classified as “normal conversion”.
Regarding claim 20, it recites “operates normally” in last two lines, wherein the term “normally” which is a relative term which renders the claim indefinite. The term “normally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “normally” it operates is being quantified and/or being classified as “operates normally”.
Allowable Subject Matter
Claims 1-16 are objected to as being dependent upon a 35 U.S.C. 112(b) rejection of claims 1-16, but would be allowable if the 35 U.S.C. 112(b) rejection of claims 1-16 is properly overcome without broadening the scopes of claims 1-16; it is because that prior art of records and/or any combination of prior art searched does not teach all claim limitations of claim 1, in particular, the claim limitation of “generate a comparison alarm signal based on the digital input signal and the analog output signal”, as are its dependent claims 2-16.
Claims 17-19 are objected to as being dependent upon a 35 U.S.C. 112(b) rejection of claims 17-19, but would be allowable if the 35 U.S.C. 112(b) rejection of claims 17-19 is properly overcome without broadening the scopes of claims 17-19; it is because that prior art of records and/or any combination of prior art searched does not teach all claim limitations of claim 17, in particular, the claim limitation of “generate a comparison alarm signal based on the digital input signal and the analog output signal”, as are its dependent claims 18-19.
Claim 20 is objected to as being dependent upon a 35 U.S.C. 112(b) rejection of claim 20, but would be allowable if the 35 U.S.C. 112(b) rejection of claims 20 is properly overcome without broadening the scopes of claims 20; it is because that prior art of records and/or any combination of prior art searched does not teach all claim limitations of claim 20, in particular, the claim limitation of “comparing the digital input signal and the analog output signal”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abhishek et al. (US 2016/0231378) teaches a semiconductor integrated circuit (e.g. figures 2, title, paragraph [0021], self-test controller circuit as shown in figure 2) comprising:
a digital-to-analog converter configured to perform a normal conversion operation to generate an analog output signal by converting a digital input signal corresponding to an external digital signal that is provided from an external device outside the semiconductor integrated circuit (e.g. figure 2, DAC 44 converts digital input signal from ADC 46 to an analog output signal, wherein the ADC 46 is outside of the self-test controller circuit) and provide the analog output signal (e.g. figure 2, provide output signal DAC OUT); and 
a built-in self-test circuit configured to, while the digital-to-analog converter performs the normal conversion operation, perform a real-time monitoring operation to generate a comparison alarm signal based on and the analog output signal (e.g. figure 2, self-test controller circuit generates failure indicators signal based on comparison signal CMP 1), the comparison alarm signal indicating whether the digital-to-analog converter operates normally (e.g. figure 2, failure indicators signal indicates whether the digital-to-analog is failing).
Jin et al. (US 2019/0026205) teaches a digital-to-analog converter configured to perform a normal conversion operation to generate an analog output signal by converting a digital input signal and provide the analog output signal to an analog-to-digital convertor via a multiplexer (e.g. figure 5, DAC 70 converts digital signal to analog signal and provides the analog signal to ADC 22).
Arabi (US 6,557,131) teaches comparator 615 for comparing an output from ADC 612 and an output from MUX 618 (e.g. figure 6).
Zhang (US 2012/0075130) teaches comparator 208 compares an output from Reference DAC 206 and an output from DAC under test 280 wherein the Reference DAC 206 and DAC under test 280 receive digital signal from control logic and digital test input 204 (e.g. figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858